Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155984                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155984
                                                                    COA: 336032
                                                                    Calhoun CC: 2015-001260-FH
  TROY ANDREW COHOON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 25, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2018
           s0327
                                                                               Clerk